Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: New Gold and Western Goldfields Provide Status Update on Business Combination VANCOUVER and TORONTO, May 28 /CNW/ - New Gold Inc. (TSX and NYSE Amex: NGD) ("New Gold") and Western Goldfields Inc. (TSX: WGI and NYSE Amex: WGW) ("Western Goldfields") are pleased to announce the receipt of the final order from the Ontario Superior Court of Justice (Commercial List) approving the business combination between Western Goldfields and New Gold (the "Transaction"). The completion of the Transaction is on schedule to close on June 1, 2009. The Transaction is structured as a Plan of Arrangement under the Business Corporations Act (Ontario). Upon completion of the transaction, the combined company is expected to produce between 330,000 and 360,000 ounces of gold in 2009, growing to over 400,000 ounces in 2012 and have significant reserves and resources with a strong portfolio of mining, development and exploration assets in mining friendly jurisdictions. For more information, please see the respective company websites at www.newgold.com and www.westerngoldfields.com. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information contained in this press release, including any information relating to the proposed transaction and New Gold or Western Goldfields future financial or operating performance may be deemed "forward-looking". All statements in this press release, other than statements of historical fact, that address events or developments that New Gold or Western Goldfields expects to occur, are "forward-looking statements".
